DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
The term “removable media cartridge” and “media cartridge” are interchangeably used in the claim 1. It is suggested to use the term consistently to avoid unnecessary confusions. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15–16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15 recites a limitation of “a second cap for closing off one end of the housing.” The term “closing off” by definition means to put something across the entrance of a place to stop from entering. The instant disclosure discloses a second cap 140, which includes mounting flange 116 and collar 114. Spec. dated Jul. 15, 2020 (“Spec.”) p. 9, [0043]. The instant specification also discloses that mounting flange 116 connects the outlet 108. Id. at p. 6, [0033]. Therefore, the examiner understands that the second cap 140 is an open structure such that cleaned air could flow into outlet 108. The examiner’s understanding is also supported by applicant’s Fig. 3, ass it clearly shows an air flow exiting outlet 108. Therefore, the examiner thinks that the limitation of that “a second cap for closing off one end of the housing” is not described in specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
For the purpose of examination, the limitation of “a second cap for closing off one end of the housing” is interpreted as “a second cap 
Claim 16 is rejected because it depends on claim 15.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2–3, 5–7, 9–11, 15–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Here, claim 1 is indefinite because the term “generally coaxial with said media cartridge” recited in claim 1 is a term of approximations. The term “generally coaxial” is not defined in applicant’s disclosure. A person of ordinary skill in the art would have trouble draw a clear line between generally coaxial and noncoaxial. 
For the purpose of examination, the term “generally” is struck from the claim. 
Claims 2–3, 5–7, 9–11, 15–16, 25 and 29 are indefinite because they depend on claim 1. 
Claim 18 recites:
“18. A removable media cartridge for use with an air filtration unit, the filtration unit having: 
a mounting flange for attachment of the filtration unit to an air vent, and 
a collar for receiving the media cartridge; 
a housing having: 
a mounting flange for attachment of the filtration unit to an air vent, and 
a collar for receiving the media cartridge; 
wherein the housing comprises a frame for supporting the media cartridge along the longitudinal axis, and comprises an air permeable portion, preferably a mesh, a screen, a fabric, a weave, a slatted, a foam, or a perforated portion, and is configured such that when air flows through the outer mesh it also passes through the air permeable portion; 
the media cartridge comprising: 
an inner mesh defining a central air passage extending along a longitudinal axis of the filtration unit; 
an outer mesh surrounding the inner mesh, which together with opposing end walls defines a chamber between the inner and outer mesh; 
filtration media disposed in the chamber; 
and a cap for closing off one end of the central air passage in the media cartridge.” Emphasis added. 

Claim 18 is indefinite because it is unclear if the filtration unit how many mounting flange and collar. Claim 18 is also indefinite because the phrase “preferably a mesh, a screen, a fabric, a weave, a slatted, a foam, or a perforated portion” is exemplary claim language, and it is unclear whether the air permeable portion is limited by the examples given after “preferably.”
For the purpose of examination, claim 18 is interpreted as follows:
“18. A removable media cartridge for use with an air filtration unit, the filtration unit having: 


a housing having: 
a mounting flange for attachment of the filtration unit to an air vent, and 
a collar for receiving the media cartridge; 
wherein the housing comprises a frame for supporting the media cartridge along the longitudinal axis, and comprises an air permeable portion, , and is configured such that when air flows through the outer mesh it also passes through the air permeable portion; 
the media cartridge comprising: 
an inner mesh defining a central air passage extending along a longitudinal axis of the filtration unit; 
an outer mesh surrounding the inner mesh, which together with opposing end walls defines a chamber between the inner and outer mesh; 
filtration media disposed in the chamber; 
and a cap for closing off one end of the central air passage in the media cartridge.”
Claim 25 recites:
“25. A method of installing an air filtration unit of claim 1, the method comprising: 
- fastening the mounting flange to an air vent; -
 inserting the media cartridge into the collar of the housing; and 
- fastening the media cartridge to the collar of the housing; and 
- optionally fastening a cap to the media cartridge.” Emphasis added. 
Claim 25 is indefinite because it is unclear under what condition the limitation of “fastening a cap to the media cartridge” would be included.
  For the purpose of examination, the term “optionally” is struck from the claim. 
Claim 29 recites a limitation of “is a mesh, a screen, a fabric, a weave, a slatted, a foam, or a perforated portion” which is a list of alternatives (i.e., a Markush group) set forth using open-ended language rather than a closed transitional phrase.  MPEP 2173.05(h)(i). For the purpose of examination, the term is interpreted to be “is selected form a group consisting of a mesh, a screen, a fabric, a weave, a slatted, a foam, or a perforated portion.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 19 depends on claim 18, however, it fails to further limit claim 18, because claim 19 recites a limitation which is already recited in claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–3, 5–7, 10–11, 15–16, 18–22, 24, 27–29 are rejected under 35 U.S.C. 103 as being obvious over McKenzie, US 3,710,562 A (“McKenzie”). 
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being obvious over Herrin et al., US 2010/0243554 A1 (“Herrin”). 
Regarding Claim 1:
It is noted here that the term “support” is interpreted consistently with the instant disclosure, which states that “such support helps to retain the media cartridge 120 in the housing 110. Spec. [0034]. 
It is also noted that the limitation of “configured such that when air flows through the outer mesh it also passes through the air permeable portion” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). Additionally, the limitation could potentially confuse a reader as it seems to describe a flow order from outer mesh to the air permeable portion. However, the instant disclosure shows a reverse flow order form the air permeable portion to the outer mesh as indicated in the disclosure. Drawing dated Jul. 15, 2020 (hereinafter “Drawing”) Fig. 3. The examiner is interpreting this limitation as the flow order does not matter. This interpretation is supported by applicant’s drawing and instant disclosure, where it discloses that its filtration unit 100 could operate in opposite directions. Spec. Fig. 3, [0049]. 
McKenzie discloses the claimed limitation of that an air filtration unit (McKenzie’s dual element air filter 10). McKenzie Fig. 1, col. 2, ll. 44–49. McKenzie’s air filtration unit 10 comprises a removable media cartridge (McKenzie’s inner filter 30 is removable because it is retained in the filter unit 10 via bolt 28, one could choose to remove the filter by unscrewing the wingnut 59). Id. The removable media cartridge 30 have an inner mesh (McKenzie’s internally disposed screen 34) defining a central air passage (defined by air outlet 16) extending along a longitudinal axis of the filtration unit (as shown in Fig. 1). Id. at Fig. 1, col. 3, ll. 7–11. 
McKenzie also discloses at least one cap (McKenzie’s cover 52) for closing off one end  (top end as shown in Fig. 1) of the central air passage 16 in the media cartridge 30. Id. at col. 3, ll. 46–48. 
McKenzie also discloses the claimed limitation of that a housing (McKenzie’s outer screen 48 and mounting flange 20) coaxial with said media cartridge 30. McKenzie Fig. 1. The housing 48, 20 has a mounting flange (McKenzie’s tapered neck 20) for attachment of the filtration unit to an air vent. Id. at Fig. 1, col. 4, ll. 36–40. McKenzie also discloses the claimed limitation of that a collar (McKenzie’s upwardly extending lip 14) for receiving the media cartridge 30. Id. at Fig. 1, col. 2, ll. 51–53. The housing 48, 20 comprises a frame (coarse screen 48) for supporting the media cartridge 30 along the longitudinal axis (McKenzie’s housing 48 is part of McKenzie’s outer filter, which retains the media cartridge 30 in the housing 48 and therefore, reads on the limitation “support”). Id. at Fig. 1, col. 3, ll. 33–38. The frame 48 surrounds its inner filter 30, and comprises an air permeable portion (frame 48 is a coarse mesh, which is air permeable). Id. The frame 48 is configured such that when air flows through the outer mesh 50 it also passes through the air permeable portion 48 (as shown by the air flow arrow in Fig. 1). Id. at Fig. 1. 

    PNG
    media_image1.png
    782
    635
    media_image1.png
    Greyscale

While McKenzie does not explicitly disclose that its removable filter cartridge 30 comprises an outer mesh, McKenzie discloses an outer filter 40 comprises inner and outer screens 48 and 50. McKenzie Fig. 1, col. 3, ll. 33–36. McKenzie further discloses that its inner and outer screens 48, 50 protects the contiguous filter surfaces. Id. It would have been obvious to include an outer mesh similar to outer screen 50 at the outer circumference of McKenzie’s filter 30 to protect the outer filter surface. With this modification, McKenzie would have an inner mesh 34 and an outer mesh similar to mesh 50 would form opposing end walls defines a chamber and a filtration media (McKenzie’s foamed plastic element 32) would be disposed in the chamber. Id. at Fig. 1. 
Regarding claim 2:
It is noted here that the limitation of that “for insertion into the mounting flange of the housing” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the media cartridge 30 further includes an alignment flange (McKenzie’s plurality of grooves 36). McKenzie Fig. 1, col. 3, ll. 10–17. 
Regarding claim 3:
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the frame 48 extends along the longitudinal axis for at least 50% of the length of the outer mesh 50. McKenzie Fig. 1. 
Regarding claim 5:
It is noted here that the limitation of “re-usable’ is a personal choice. For example, a person who cares about the environment would reuse “disposable dishware to ease environmental concerns. Therefore, the examiner is interpreting McKenzie’s cover 52 as re-usable because a person of ordinary skill in the art could choose to reuse it to save money. 
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the at least cap 52 is fastened to the media cartridge 30 via a bolt 28 and is re-usable. McKenzie Fig. 1, col. 3, ll. 4–6.
Regarding claim 6:
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the at least one cap 52 receives the frame 48 because the frame 48 is within the cover 52. McKenzie Fig. 1, col. 3, ll. 46–64. 
Regarding claim 7:
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the at least one cap 52 is fastened to the frame 48 via bolt 28. McKenzie Fig. 1, col. 3, ll. 4–6. 
Regarding claim 9:
McKenzie does not disclose the claimed limitation of that the filtration unit of claim 1, wherein the at least one cap 52 comprises a handle for insertion or removal of the media cartridge from the housing.
Similar to McKenzie, Herrin is directed to a fluid filter assembly 10. Herrin Fig. 1, [0034]. Herrin discloses a cap (Herrin’s endcap assembly 16) covers a filter element 12. Id. at Fig. 1, [0035]. Additionally, Herrin discloses a handle (Herrin’s crossbeam 40), which is used to lift and maneuver the filter assembly 10. Id. at Fig. 2, [0040]. It would have been obvious for McKenzie’s cap 52 to comprise handle as disclosed by Herrin because a cap with handle structure is known in the filter cap art to lift and maneuver filter assembly. 
Regarding claim 10:
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the media cartridge 30 is fastened to the collar 14 of the housing because McKenzie’s collar 14 retains the filter cartridge movement. McKenzie Fig. 1, col. 3, ll. 39–41. 
Regarding claim 11:
McKenzie discloses the claimed limitation of that the filtration unit of claim 1, wherein the frame 48 is of mesh construction (McKenzie discloses as coarse mesh). McKenzie Fig. 1, col. 3, ll. 36–39. 
Regarding claim 15:
McKenzie discloses the claimed limitation of that the filtration unit of claim 1 further comprising a second cap (Mckenzie’s tapered section 20 and lip 14). McKenzie Fig. 1. This interpretation is consistent with the instant disclosure because the instant specification discloses that the second cap 140 includes mounting flange 116 and collar 114. Spec. [0041]. 
Regarding claim 16:
McKenzie discloses the claimed limitation of that the filtration unit of claim 15 wherein the second cap 20, 14 is fastened to the housing 48 because lip 14 serves the function of retaining McKenzie’s filter 40, which comprise housing 48. McKenzie Fig. 1, col. 3, ll. 39–42.
Regarding claim 18:
It is noted here that the term “support” is interpreted consistently with the instant disclosure, which states that “such support helps to retain the media cartridge 120 in the housing 110. Spec. dated Jul. 15, 2020 (“Spec.”) [0034]. 
It is also noted that the limitation of “configured such that when air flows through the outer mesh it also passes through the air permeable portion” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). Additionally, the limitation could potentially confuse a reader as it seems to describe a flow order from outer mesh to the air permeable portion. However, the instant disclosure shows a reverse flow order form the air permeable portion to the outer mesh as indicated in the disclosure. Drawing dated Jul. 15, 2020 (hereinafter “Drawing”) Fig. 3. The examiner is interpreting this limitation as the flow order does not matter. This interpretation is supported by applicant’s drawing and instant disclosure, where it discloses that its filtration unit 100 could operate in opposite directions. Spec. Fig. 3, [0049]. 
McKenzie discloses the claimed limitation of that a removable media cartridge (McKenzie’s inner filter 30 is removable because it is retained in the filter unit 10 via bolt 28, one could choose to remove the filter by unscrewing the wingnut 59) for use with an air filtration unit (McKenzie’s dual element air filter 10). McKenzie Fig. 1, col. 2, ll. 44–49. The filtration unit 10 has a housing (McKenzie’s outer screen 48 and mounting flange 20) having a mounting flange (McKenzie’s tapered neck 20) for attachment of the filtration unit 10 to an air vent (McKenzie’s air inlet in the carburetor). Id. at Fig. 1, col. 4, ll. 36–40. McKenzie also discloses a collar (McKenzie’s upwardly extending lip 14) for receiving the media cartridge 30. Id. at Fig. 1, col. 2, ll. 51–53. 
McKenzie discloses the claimed limitation of that the housing 48, 20 comprises a frame (coarse screen 48) for supporting the media cartridge 30 along the longitudinal axis (McKenzie’s housing 48 is part of McKenzie’s outer filter, which retains the media cartridge 30 in the housing 48 and therefore, reads on the limitation “support”). Id. at Fig. 1, col. 3, ll. 33–38. The frame 48 comprises an air permeable portion (frame 48 is a coarse mesh, which is air permeable). Id. The frame 48 is configured such that when air flows through the outer mesh 50 it also passes through the air permeable portion 48 (as shown by the air flow arrow in Fig. 1). Id. at Fig. 1. 
Mckenzie also discloses the claimed limitation f that the media cartridge 30 comprises
an inner mesh (McKenzie’s internally disposed screen 34) defining a central air passage (defined by air outlet 16) extending along a longitudinal axis of the filtration unit (as shown in Fig. 1). Id. at Fig. 1, col. 3, ll. 7–11. McKenzie also discloses at least one cap (McKenzie’s cover 52) for closing off one end (top end as shown in Fig. 1) of the central air passage 16 in the media cartridge 30. Id. at col. 3, ll. 46–48. 

    PNG
    media_image1.png
    782
    635
    media_image1.png
    Greyscale

While McKenzie does not explicitly disclose that its removable filter cartridge 30 comprises an outer mesh, McKenzie discloses an outer filter 40 comprises inner and outer screens 48 and 50. McKenzie Fig. 1, col. 3, ll. 33–36. McKenzie further discloses that its inner and outer screens 48, 50 protects the contiguous filter surfaces. Id. It would have been obvious to include an outer mesh similar to outer screen 50 at the outer circumference of McKenzie’s filter 30 to protect the outer filter surface. With this modification, McKenzie would have an inner mesh 34 and an outer mesh similar to mesh 50 would form opposing end walls defines a chamber and a filtration media (McKenzie’s foamed plastic element 32) would be disposed in the chamber. Id. at Fig. 1. 
Regarding claim 19:
McKenzie discloses the claimed limitation of that the media cartridge of claim 18, wherein the filtration unit further comprises a frame 48 for supporting the media cartridge 30 along the longitudinal axis (McKenzie’s housing 48 is part of McKenzie’s outer filter, which retains the media cartridge 30 in the housing 48 and therefore, reads on the limitation “support”). Id. at Fig. 1, col. 3, ll. 33–38.
Regarding claim 20:
It is noted here that the limitation of that “for insertion into the mounting flange of the housing” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
McKenzie discloses the claimed limitation of that the filtration unit of claim 18, wherein the media cartridge 30 further includes an alignment flange (McKenzie’s plurality of grooves 36). McKenzie Fig. 1, col. 3, ll. 10–17. 
Regarding claim 21:
It is noted here that the limitation of “re-usable’ is a personal choice. For example, a person who cares about the environment would reuse “disposable dishware to ease environmental concerns. Therefore, the examiner is interpreting McKenzie’s cover 52 as re-usable because a person of ordinary skill in the art could choose to reuse it to save money. 
McKenzie discloses the claimed limitation of that the filtration unit of claim 18, wherein the at least cap 52 is fastened to the media cartridge 30 via a bolt 28 and is re-usable. McKenzie Fig. 1, col. 3, ll. 4–6.
Regarding claim 22:
The term “unitary” is defined in the specification as an extension of an end wall 123. Spec. [0051]. 
While McKenzie does not disclose the claimed limitation of that the media cartridge 30 of claim 18, wherein the cap 52 and the media cartridge 30 are of unitary construction, this specific limitation is just “making integral” of the cap 52 and media cartridge 30, which would have been merely a matter of obvious engineering choice. MPEP 2144.04(V)(C). 
Regarding claim 23:
McKenzie does not disclose the claimed limitation of that the filtration unit of claim 18, wherein the cap 52 comprises a handle for insertion or removal of the media cartridge from the housing.
Similar to McKenzie, Herrin is directed to a fluid filter assembly 10. Herrin Fig. 1, [0034]. Herrin discloses a cap (Herrin’s endcap assembly 16) covers a filter element 12. Id. at Fig. 1, [0035]. Additionally, Herrin discloses a handle (Herrin’s crossbeam 40), which is used to lift and maneuver the filter assembly 10. Id. at Fig. 2, [0040]. It would have been obvious for McKenzie’s cap 52 to comprise handle as disclosed by Herrin because a cap with handle structure is known in the filter cap art to lift and maneuver filter assembly. 
Regarding claim 24:
McKenzie discloses the claimed limitation of that the filtration unit of claim 18, wherein the media cartridge 30 is fastened to the collar 14 of the housing because McKenzie’s collar 14 retains the filter cartridge movement. McKenzie Fig. 1, col. 3, ll. 39–41. 
Regarding claim 27:
It is noted that while the order in the claimed method is not specified, the method claim requires a specific order as it recites a method of replacing an old filter with a new one. 
McKenzie discloses the claimed limitation of that a method of replacing the filtration media 30 in the air filtration unit 10 of claim 1, the method comprises unfastening an existing media cartridge 30 from the collar 14 of the housing 48, 20 of the filtration unit 10 (because McKenzie discloses that a bolt 28, which could be unscrewed/screwed, McKenzie also discloses its cover 52 together with its housing structure help retain the filter inside, a person of ordinary skill in the art would understand that when the bolt 28 is screwed, the cover 52 becomes loose and the filter 30 could be removed for replacement or maintenance). McKenzie Fig. 1, col. 3, ll. 46–64. McKenzie also discloses the step of withdrawing the existing media cartridge 30 from the collar 14 of the housing 48 (while McKenzie does not explicitly disclose such step, a person of ordinary skill in the art would be motivated to unscrew bolt 28 and take out the filter 30 for maintenance or replacement when necessary).  While McKenzie does not explicitly disclose the claimed step of inserting a replacement media cartridge into the collar of the housing, a person of ordinary skill in the art would be motivated to unscrew McKenzie’s bolt 28 and remove a filter that reaches the end of its life and insert a new filter 30, this would corresponds to the claimed stepo f “inserting a replacement media cartridge.” McKenzie discloses the step of fastening the replacement media cartridge to the collar 14 of the housing because McKenzie discloses a screw structure 28, and the collar 14 serves the function of retaining the filter element 30. Id. at Fig. 1, col., 3, ll. 45–63. 
Regarding claim 28:
While McKenzie does not explicitly disclose the claimed limitation of that the method of claim 27, further comprising the step of unfastening a cap 52 on the existing media cartridge 30 and fastening the cap 52 to the replacement media cartridge 52, McKenzie teaches that its cap 52 are attached to the filter unit 10 via a screw structure involves bolt 28, a person of ordinary skill in the art would understand that one has to remove the cap to replace a used filter and one has to put the cap back on when a new filter is inserted. 
Regarding claim 29:
McKenzie discloses the claimed limitation of that the air filtration unit of claim 1, wherein the air permeable portion 48 is a mesh (coarse mesh). McKenzie Fig.1, col. 3, ll. 36–38.

Response to Arguments 
The applicant traverses the restriction requirement based on Adolphsen. Applicant Rem. dated Oct. 17, 2022. 
In response to applicant’s argument, the examiner maintains the current restriction request. This is because there would be search burden to search claim 25, as claim 25 involves connecting to an air vent, which is given patentable weight in this “method” claim and it would require a different search involves the key word “air vent.” This is different from the rest of the claims. The shared technical feature as listed in the restriction requirement is not novel in view of McKenzie and therefore, the examiner maintains the current restriction request.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776